Exhibit 99.1 PRESS RELEASE For Immediate Release Date: March3, 2009 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 Consolidated Tomoka Expands Board and Nominates Two Additional Independent Directors DAYTONA BEACH (March 3, 2009) – Consolidated-Tomoka Land Co. (NYSE Alternext US–CTO) announced today that it is expanding its Board of Directors from nine to eleven members and has nominated Jeffry B. Fuqua to the new Class II director position and John J. Allen to the new Class III director position.Both Mr.
